MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             Dec 03 2015, 10:14 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Leanna Weissmann                                        Gregory F. Zoeller
Lawrenceburg, Indiana                                   Attorney General of Indiana

                                                        Christina D. Pace
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Rayna Robbins,                                          December 3, 2015
Appellant-Defendant,                                    Court of Appeals Cause No.
                                                        15A04-1504-CR-169
        v.                                              Appeal from the Dearborn Circuit
                                                        Court
State of Indiana,                                       The Honorable James Humphrey,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        15C01-1402-FB-8



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 15A04-1504-CR-169 | December 3, 2015    Page 1 of 5
                                             Case Summary
[1]   Rayna Robbins appeals her sentence for two counts of Class B felony dealing in

      a controlled substance and one count of Class D felony neglect of a dependent.

      We affirm.


                                                     Issue
[2]   Robbins raises one issue, which we restate as whether her sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.


                                                     Facts
[3]   During August of 2013, Lawrenceburg Police Detective Nicholas Beetz made

      several purchases of oxycodone and buprenorphine from Robbins. During the

      first controlled purchase, Robbins said that she might be able to get a bulk rate

      from a supplier in West Virginia. During another controlled purchase, Robbins

      was selling buprenorphine to Detective Beetz in her driveway, and Robbins’s

      six-year-old child observed the sale. During another controlled purchase,

      Robbins asked Detective Beetz if he knew of other potential buyers, told him

      she was on probation, and said she knew how to avoid a positive drug screen.


[4]   The State charged Robbins with two counts of Class B felony dealing in a

      controlled substance and one count of Class D felony neglect of a dependent.

      Robbins pled guilty as charged. At the sentencing hearing, the trial court found

      Robbins’s criminal history and the fact that she was a significant drug dealer in

      the community as aggravating factors. The trial court considered her guilty
      Court of Appeals of Indiana | Memorandum Decision 15A04-1504-CR-169 | December 3, 2015   Page 2 of 5
      plea as a mitigator but found it was entitled to reduced consideration because of

      the overwhelming evidence against her. The trial court considered but did not

      find undue hardship on her minor children was a mitigator. The trial court

      sentenced Robbins to twenty years with three years suspended to probation for

      each of the dealing in a controlled substance convictions and three years for the

      neglect of a dependent conviction with the sentences to be served concurrently.

      Robbins received an aggregate sentence of twenty years with three years

      suspended to probation. She now appeals.


                                                  Analysis
[5]   Robbins argues that her twenty-year sentence is inappropriate. Indiana

      Appellate Rule 7(B) permits us to revise a sentence authorized by statute if,

      after due consideration of the trial court’s decision, we find that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender. Although Appellate Rule 7(B) does not require us to be “extremely”

      deferential to a trial court’s sentencing decision, we still must give due

      consideration to that decision. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct.

      App. 2007). We also understand and recognize the unique perspective a trial

      court brings to its sentencing decisions. Id. “Additionally, a defendant bears

      the burden of persuading the appellate court that his or her sentence is

      inappropriate.” Id.


[6]   The principal role of Appellate Rule 7(B) review “should be to attempt to

      leaven the outliers, and identify some guiding principles for trial courts and

      those charged with improvement of the sentencing statutes, but not to achieve a
      Court of Appeals of Indiana | Memorandum Decision 15A04-1504-CR-169 | December 3, 2015   Page 3 of 5
      perceived ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225

      (Ind. 2008). We “should focus on the forest—the aggregate sentence—rather

      than the trees—consecutive or concurrent, number of counts, or length of the

      sentence on any individual count.” Id. Whether a sentence is inappropriate

      ultimately turns on the culpability of the defendant, the severity of the crime,

      the damage done to others, and myriad other factors that come to light in a

      given case. Id. at 1224.


[7]   The nature of the offense is that Robbins repeatedly sold controlled substances

      to an undercover police officer. At one of the controlled buys, Robbins’s six-

      year-old child observed the sale. Robbins also told the undercover officer that

      she might be able to get a bulk rate from a supplier out of state, that she was on

      probation, and that she knew how to avoid having a positive drug screen. She

      also sought to expand her business by asking him if he knew of other potential

      buyers. Robbins pled guilty as charged, but there was overwhelming evidence

      against her to support the charges.


[8]   As for Robbins’s character, she has a significant criminal history and history of

      substance abuse. Robbins has felony convictions for theft on three occasions,

      forgery, and check fraud. She was on probation at the time of these offenses,

      and she also has pending charges for theft in another county. She has violated

      her probation on nine occasions. The thirty-seven-year-old Robbins began

      abusing drugs as a teenager, and opiates have been her drug of choice for the

      past twelve years. She has also abused Xanax for the past fifteen years.



      Court of Appeals of Indiana | Memorandum Decision 15A04-1504-CR-169 | December 3, 2015   Page 4 of 5
[9]    Robbins argues that she is a drug addict and that she sold drugs and stole to

       “feed her addictions.” Appellant’s Br. p. 6. She contends that she has made

       strides to overcome her addictions while incarcerated, that she has been taking

       the JCAP program, and that she has begun taking control of her addiction. She

       asks that we resentence her to the advisory term of ten years.


[10]   We recognize Robbins’s addiction, but we also note that Robbins had many

       opportunities to address her addiction issues and failed to do so. Moreover,

       given Robbins’s criminal history, the fact that she was on probation at the time

       of the offenses, and the fact that she was dealing controlled substances in front

       of her child, we conclude that her twenty-year sentence with three years

       suspended is not inappropriate.


                                                 Conclusion
[11]   Robbins’s sentence is not inappropriate. We affirm.


[12]   Affirmed.


       Kirsch, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 15A04-1504-CR-169 | December 3, 2015   Page 5 of 5